Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 26 February 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            New Windsor Feby 26th 1781
                        
                        I have the honor to enclose Your Excellency under a flying seal my letter to the Chevalier Des Touches in
                            answer to his of the 20th instant, in Which I explain more precisely the grounds and import of the propositions which I
                            had the honor to make to him through you.
                        I shall add to the observations contained in this letter, that so far as related to my proposition for a
                            detachment of land Troops, that also turned upon the supposition of a Maritime superiority—in which case the enemy would
                            certainly not have enterprized any thing against the garrison or Transports at Rhode Island—And I beg leave at the
                            same time to assure your Excellency that I made it under the perswasion, that you would be able to secure your Transports
                            under your land batteries—or by sending them up Providence River; and that the enemy, even acquiring a naval superiority
                            before the conclusion of the Expedition could not detach from their present force in New York, a force sufficient to
                            endanger the remaining Troops under your Command aided by the Militia of the Neighbouring Country who could, and would fly
                            to your assistance at a moments warning—or on the appearance of an enemy. I entreat you also to believe that I should have
                            been sorry you would have accepted my proposition under a belief that it might have been attended with ill consequences to
                            your Army.
                        I have an increase of happiness from the subsequent intelligence you do me the favor to communicate
                            respecting Count D’Estaing’s success—This repetition of advices justifies a confidence in their truth which I pray God may
                            be confirmed in its greatest extent.
                        By recent accts from North Carolina it appears that a body of the enemy had arrived in Cape Fear River, had
                            landed, and, joined by some of the disaffected, had penetrated forty miles into the Country. This Corps is supposed to be
                            one announced to us by Mr Adams, one of our Ministers, which was to come from England under General Provost. I have reason
                            to believe that Cornwallis is at the same time operating vigorously in his quarter.
                        The Southern States are in a very disagreeable situation pressed on all sides, and destitute of the means of
                            resistance, Arms Ammunition Clothing &ca, which a scarcity here & the great distance makes it almost
                            impossible for us to send them. The Pensylvania line will march to the Southward as fast as it can be recruited and
                            reorganized.
                        Congress influenced by the danger to which the Southern States are exposed, and believing that the Chevalier
                            Des touches is superior to the enemy have desired me if not incompatible with the general projects of the next Campaign to
                            urge your attempting with your Army or a part of it the succour of those States, or a diversion in their favor.
                        I have replied to them that Mr Des-touches not having the superiority, which they imagine, the possibility of
                            attempting the relief of the Southern States from Your Army ceases. The Corps which has ascended Cape Fear Rivr from the
                            nature of the Navigation can only be covered by small Frigates. With perfect respect—and the truest personal Attachment I
                            have the honor to be Sir Yr most Obedt & most Hble Servt
                        
                            Go: Washington
                        
                    